Exhibit 10.1
SECOND AMENDMENT AND WAIVER
          SECOND AMENDMENT AND WAIVER, dated as of March 17, 2009 (this
“Amendment”), to the Amended and Restated Credit and Guarantee Agreement, dated
as of April 25, 2006 (as amended prior to the date hereof, the “Credit
Agreement”), among LEAR CORPORATION, a Delaware corporation (the “U.S.
Borrower”), certain Subsidiaries of LEAR CORPORATION, the several lenders from
time to time parties thereto (the “Lenders”), the several agents parties thereto
and JPMORGAN CHASE BANK, N.A., as general administrative agent (the “General
Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, the U.S. Borrower has requested, and the Majority Lenders and
the General Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that certain Events of Default will be waived and
certain covenants will be amended for a certain period of time as set forth
herein;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
          SECTION 2. Waivers. (a) Until 5:00 p.m. (New York time) on May 15,
2009 (the “Termination Date”), the undersigned Lenders hereby waive any Default
or Event of Default under paragraph (c) of Section 15 of the Credit Agreement
which resulted from the U.S. Borrower’s permitting the Leverage Ratio at the
last day of the four consecutive fiscal quarters of the U.S. Borrower ending
with Q4 2008 to exceed the amount specified in subsection 13.1(b) of the Credit
Agreement.
          (b) Until the Termination Date, the undersigned Lenders hereby waive
any Default or Event of Default under paragraph (e) of Section 15 of the Credit
Agreement if such Default or Event of Default arises out of the existence of a
“going concern” or like qualification or exception in the auditor’s report
accompanying the financial statements delivered pursuant to subsection 12.1(a)
of the Credit Agreement for the fiscal year ending December 31, 2008.
          (c) The waivers provided in this Section 2 shall terminate without any
further act being required on the Termination Date.
          SECTION 3. Amendments. (a) Until the Termination Date, subsection 13.1
of the Credit Agreement is hereby amended by adding the following new paragraph
at the end thereof:
“Notwithstanding the foregoing or any other provision hereof, the U.S. Borrower
shall not be subject to (x) the Interest Coverage Ratio covenant for the four
consecutive fiscal quarters of the U.S. Borrower ending with Q1 2009 specified
in subsection (a) above or (y) the Leverage Ratio covenant at the last day of
the four consecutive fiscal quarters of the U.S. Borrower ending with Q1 2009
specified in subsection (b) above.”
          (b) Until the Termination Date, clause (i) of Section 15 of the Credit
Agreement is hereby amended by (i) adding an “(x)” at the beginning thereof,
(ii) deleting the “,” at the end of clause



--------------------------------------------------------------------------------



 



2

(iv) thereof and substituting in lieu thereof the word “or” and (iii) deleting
clause (vi) thereof and substituting in lieu thereof the following:
     “(y) the Board of Directors of the U.S. Borrower shall authorize any of the
foregoing;”
          (c) The amendments provided in this Section 3 shall terminate without
any further act being required on the Termination Date.
          SECTION 4. Conditions to Effectiveness of Amendment. This Amendment
shall become effective on the date (the “Amendment Effective Date”) on which the
General Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the U.S.
Borrower, the other Borrowers and the Majority Lenders.
          SECTION 5. Fees. The U.S. Borrower shall pay to the General
Administrative Agent, on the Amendment Effective Date if this Amendment becomes
effective prior to 2:00 p.m., New York City time, and on the Business Day
following the Amendment Effective Date if this Amendment becomes effective after
2:00 p.m., New York City time, (a) for distribution to each Lender which has
delivered an executed copy of this Amendment to the General Administrative Agent
on or prior to the consent deadline for this Amendment, an amendment fee equal
to 0.25% of such Lender’s U.S. Revolving Credit Commitments and outstanding Term
Loans, as applicable, and (b) fees payable for the account of the General
Administrative Agent in connection with this Amendment pursuant to written
agreement between the General Administrative Agent and the U.S. Borrower.
          SECTION 6. Effect on the Loan Documents. (a) Except as specifically
amended or waived herein, all Loan Documents shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. Each Borrower
hereby agrees, with respect to each Loan Document to which it is a party, that:
(i) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to this Amendment and (ii) all of the Liens and security interests
created and arising under such Loan Document shall remain in full force and
effect on a continuous basis, and the perfected status and priority of each such
Lien and security interest continues in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, after giving effect to this
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement.
          (b) Except as specifically provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the General Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
          (c) Each Borrower and the other parties hereto acknowledge and agree
that this Amendment shall constitute a Loan Document.
          SECTION 7. Expenses. The U.S. Borrower agrees to pay or reimburse the
General Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and disbursements of counsel to the General Administrative Agent.
          SECTION 8. Representations and Warranties. The U.S. Borrower hereby
represents and warrants that on the date hereof (a) each of the representations
and warranties made by each of the Loan Parties in or pursuant to the Loan
Documents shall be, after giving effect to this Amendment, true and correct in
all material respects as if made on and as of the Amendment Effective Date after
giving



--------------------------------------------------------------------------------



 



3

effect to this Amendment (except that any representation or warranty which by
its terms is made as of a specified date shall be true and correct in all
material respects as of such specified date) and (b) after giving effect to this
Amendment, no Event of Default shall have occurred and be continuing.
          SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY AGREES AS SET FORTH IN SUBSECTION 17.13 OF THE CREDIT
AGREEMENT AS IF SUCH SUBSECTION WERE SET FORTH IN FULL HEREIN.
          SECTION 10. Execution in Counterparts. This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            LEAR CORPORATION
      By:   /s/ Shari L. Burgess         Name:   Shari L. Burgess       
Title:   V. P. & Treasurer        LEAR CANADA
      By:   /s/ Richard Van Heukelom         Name:   Richard Van Heukelom       
Title:   V.P. Human Resources, Lear Corporation
Member of Management Committee, Lear Canada        LEAR CORPORATION SWEDEN AB
      By:   /s/ Martin Henningson         Name:   Martin Henningson       
Title:   Board Director              By:   /s/ Robert C. Hooper         Name:  
Robert C. Hooper        Title:   Board Director        LEAR FINANCIAL SERVICES
(NETHERLANDS) B.V.
      By:   /s/ Martin Henningson         Name:   Martin Henningson       
Title:   Director        LEAR CORPORATION (UK) LIMITED
      By:   /s/ Martin Henningson         Name:   Martin Henningson       
Title:   Director        LEAR CORPORATION MEXICO, S. DE R.L. DE C.V.
      By:   /s/ James M. Brackenbury         Name:   James M. Brackenbury       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as General
Administrative Agent and as a Lender
      By:   /s/ RICHARD W. DUKER         Name:   RICHARD W. DUKER        
Title:   MANAGING DIRECTOR   

 



--------------------------------------------------------------------------------



 



         

              Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

 
            Del Mar CLO I, Ltd.
By: Caywood-Scholl Capital Management, LLC
As Collateral Manager

 
       
 
  By:   /s/ James Pott
 
       
 
      Name: James Pott
 
      Title:   Director of Research                         FIRST 2004-I CLO,
LTD.
By: TCW Asset Management Company,
its Collateral Manager

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT                         FIRST 2004-II CLO, LTD.
By: TCW Asset Management Company,
its Collateral Manager

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT                         MAC CAPITAL, LTD.
By: TCW Asset Management Company as its
Portfolio Manager

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT                         MOMENTUM CAPITAL FUND LTD.
By: TCW Asset Management Company as its
Portfolio Manager

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT

 



--------------------------------------------------------------------------------



 



              Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
            LOAN FUNDING I LLC,
a wholly owned subsidiary of Citibank, N.A.

 
            By: TCW Asset Management Company,
as portfolio manager of
Loan Funding I LLC

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT
 
            TCW SELECT LOAN FUND, LIMITED
By: TCW Asset Management Company,
as its Collateral Manager

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT
 
            TCW Senior Secured Loan Fund, LP
By: TCW Asset Management Company, as its
Investment Advisor

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT
 
            TCW Senior Secured Floating Rate Loan Fund, L.P.
By: TCW Asset Management Company as its Investment

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT
 
            VELOCITY CLO LIMITED
By: TCW Asset Management Company,
as Collateral Manager

 
       
 
  By:   /s/ STEPHEN SUO
 
       
 
      STEPHEN SUO
SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ JOSHUA GRUMER
 
       
 
      JOSHUA GRUMER
VICE PRESIDENT

 



--------------------------------------------------------------------------------



 



            Signature page to Second Amendment and Waiver dated as of March 17,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
          VITESSE CLO LTD.
By: TCW Asset Management Company as its Portfolio Manager

 
          By:   /s/ STEPHEN SUO
 
  STEPHEN SUO
SENIOR VICE PRESIDENT
 
        By:   /s/ JOSHUA GRUMER
 
  JOSHUA GRUMER
VICE PRESIDENT       BNP Paribas         By:   /s/ Nader Tannous         Name:  
Nader Tannous        Title:   Vice President              By:   /s/ Michael
Pearae         Name:   Michael Pearae        Title:   Director              Bank
of America, N.A.
      By:   /s/ Chas McDonell         Name:   Chas McDonell        Title:   SVP 
 
 
        HillMark Funding Ltd.
By: HillMark Capital Management, L.P.,
as Collateral Manager

 
            (Name of Lender)
 
        By:   /s/ Mark Gold
 
  Name: Mark Gold
 
  Title:   Managing Partner, C.E.O. and C.I.O.  


GENESIS CLO 2007-2 LTD.
By LLCP Advisors, LLC as Collateral Manager

      (Name of Lender)         By:   /s/ Steve Hogan         Name:   Steve
Hogan        Title:   CFO                                    Dryden XVI -
Leveraged Loan CDO 2006
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager   

 



--------------------------------------------------------------------------------



 



         

Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            Dryden XVIII Leveraged Loan 2007 Ltd.
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager                   
      Dryden XXI Leveraged Loan CDO LLC
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager                   
      Dryden V - Leveraged Loan CDO 2003
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager                   
      Loan Funding V, LLC, for itself or as agent for
Corporate Loan Funding V LLC
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Portfolio Manager                   
      Dryden VII - Leveraged Loan CDO 2004
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager                   
      Dryden VIII - Leveraged Loan CDO 2005
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager   

 



--------------------------------------------------------------------------------



 



         

Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            Dryden IX - Senior Loan Fund 2005 p.l.c.
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Prudential Investment Management, Inc., as Collateral Manager                   
     
EMERALD ORCHARD LIMITED
(Name of Lender)
      By:   /s/ LIZA RAHNAT         Name:   LIZA RAHNAT        Title:  
AUTHORIZED SIGNATORY                          BAYERISCHE HYPO- UND VEREINSBANK
AG, NEW YORK BRANCH
      By:   /s/ Ken Hamilton         Name:   Ken Hamilton         Title:  
Director              By:   /s/ Richard Cordover         Name:   Richard
Cordover         Title:   Director                          GULF STREAM-COMPASS
CLO 2005-II LTD
By: Gulf Stream Asset Management LLC
As Collateral Manager


GULF STREAM-SEXTANT CLO 2006-I LTD
By: Gulf Stream Asset Management LLC
As Collateral Manager


GULF STREAM-RASHINBAN CLO 2006-I LTD
By: Gulf Stream Asset Management LLC
As Collateral Manager
(Sumitomo Deal)
      By:   /s/ Mark D. Abrahm         Name:   Mark D. Abrahm         Title:  
Head Trader                          MORGAN STANLEY SENIOR FUNDING, INC.        
  (Name of Lender)       By:   /s/ John Rogusa         Name:   John Rogusa     
  Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            KINGSLAND I, LTD.
By: Kingsland Capital Management, LLC
as Manager
      By:   /s/ Robert Perry         Name:   Robert Perry        Title:  
Authorized Signatory                          KINGSLAND II, LTD.
By: Kingsland Capital Management, LLC
as Manager
      By:   /s/ Robert Perry         Name:   Robert Perry        Title:  
Authorized Signatory                          KINGSLAND III, LTD.
By: Kingsland Capital Management, LLC
as Manager
      By:   /s/ Robert Perry         Name:   Robert Perry        Title:  
Authorized Signatory                          KINGSLAND IV, LTD.
By: Kingsland Capital Management, LLC
as Manager
      By:   /s/ Robert Perry         Name:   Robert Perry        Title:  
Authorized Signatory                          KINGSLAND V, LTD.
By: Kingsland Capital Management, LLC
as Manager
      By:   /s/ Robert Perry         Name:   Robert Perry        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            GOLDMAN SACHS LENDING PARTNERS LLC
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory                          GOLDMAN SACHS CREDIT PARTNERS,
L.P.
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory                          SKANDINAVISKA ENSKILDA BANKEN AB
(publ)           (Name of Lender)       By:   /s/ Michael I Dicks        
Name:   Michael I Dicks        Title:   PENNY NEVILLE-PARK                     
    SunTrust Banks    
 
    (Name of Lender)           By:   /s/ Amanda K. Parks         Name:   Amanda
K. Parks        Title:   SVP                          Bank of Tokyo – Mitsubishi
UFJ Trust Company
      By:   /s/ David Noda         Name:   David Noda        Title:   Vice
President and Manager                          Columbus Park CDO Ltd.
By: GSO Debt Funds Management LLC
as Collateral Manager
      By:   /s/ Lee M. Shaiman         Name:   Lee M. Shaiman        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            ESSEX PARK CDO LTD.
By: Blackstone Debt Advisors L.P.
as Collateral Manager
      By:   /s/ Dean T. Criares         Name:   Dean T. Criares        Title:  
Authorized Signatory                          Inwood Park CDO Ltd.
By: Blackstone Debt Advisors L.P.
as Collateral Manager
      By:   /s/ Dean T. Criares         Name:   Dean T. Criares        Title:  
Authorized Signatory                          LAFAYETTE SQUARE CDO LTD.      
By: Blackstone Debt Advisors L.P.       as Collateral Manager    
 
            By:   /s/ Dean T. Criares        Name: Dean T. Criares        
Title: Authorized Signatory                           LOAN FUNDING VI LLC,
for itself or as agent for Corporate Loan Funding VI LLC
 
            By:   /s/ Dean T. Criares        Name: Dean T. Criares        
Title: Authorized Signatory                           PROSPECT PARK CDO LTD.
By: GSO Capital Partners LP, as Portfolio Manager
 
            By:   /s/ Dean T. Criares         Name: Dean T. Criares      Title:
Authorized Signatory                           RIVERSIDE PARK CLO LTD.
By: GSO Debt Funds Management LLC
as Collateral Manager
 
              By:   /s/ Dean T. Criares          Name: Dean T. Criares    
Title: Senior Managing Director

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                UNION SQUARE CDO LTD.     By: Blackstone Debt Advisors L.P.    
as Collateral Manager
 
           
 
  By:   /s/ Dean T. Criares
 
        Name: Dean T. Criares     Title: Authorized Signatory                  
      KATONAH VII CLO LTD.     (Name of Lender)
 
             
 
  By:   /s/ DANIEL GILLIGAN
 
   
 
      Name:  DANIEL GILLIGAN    
 
      Title: Authorized Officer    
 
                Katonah Debt Advisors, L.L.C.    
 
                As Manager                             KATONAH IX CLO LTD.    
(Name of Lender)
 
             
 
  By:   /s/ DANIEL GILLIGAN
 
   
 
      Name:  DANIEL GILLIGAN    
 
      Title: Authorized Officer    
 
                Katonah Debt Advisors, L.L.C.    
 
                As Manager                             KATONAH X CLO LTD.    
(Name of Lender)
 
             
 
  By:   /s/ DANIEL GILLIGAN
 
   
 
      Name:  DANIEL GILLIGAN    
 
      Title: Authorized Officer    
 
                Katonah Debt Advisors, L.L.C.    
 
                As Manager                             KOHLBERG CAPITAL
CORPORATION     (Name of Lender)
 
             
 
  By:   /s/ DANIEL GILLIGAN
 
   
 
      Name:  DANIEL GILLIGAN    
 
      Title: Authorized Signatory    
 
                Kohlberg Capital Corporation                             PUTNAM
VARIABLE TRUST — PVT HIGH YIELD FUND
 
       
 
  /s/ Beth Mazor
 
   
 
  By: Beth Mazor    
 
  Title: V.P.    

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                ACCT#- Asset Conservative
PUTNAM INVESTMENT MANAGEMENT LLC,
on behalf of its series, ASSET ALLOCATION CONSERVATIVE
by Putnam Investment Management, LLC

    /s/ Suzanne Deshaies
 
    Name: Suzanne Deshaies
Title: Vice President                         PUTNAM HIGH YIELD TRUST
 
            /s/ Beth Mazor
 
    By: Beth Mazor
Title: V.P.                         ACCT# 256- Asset Balance
PUTNAM ASSET ALLOCATION FUND: BALANCED PORTFOLIO
By Putnam Investment Management, LLC

    /s/ Suzanne Deshaies
 
    Name: Suzanne Deshaies
Title: Vice President                         PUTNAM FLOATING RATE INCOME FUND
 
            /s/ Beth Mazor
 
    By: Beth Mazor
Title: V.P.                         Putnam Variable Trust — Putnam VT The George
Putnam Fund of Boston
By Putnam Investment Management, LLC               /s/ Lauren Silk
 
    Name: Lauren Silk
Title: Vice President                         VT INCOME FUND
By Putnam Investment Management, LLC               /s/ Lauren Silk
 
    Name: Lauren Silk
Title: Vice President

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                ACCT# 2QM- Asset Growth
PUTNAM INVESTMENT MANAGEMENT LLC,
on behalf of its series, ASSET ALLOCATION GROWTH
by Putnam Investment Management, LLC

    /s/ Suzanne Deshaies
 
    Name: Suzanne Deshaies
Title: Vice President                         PUTNAM HIGH YIELD ADVANTAGE FUND
 
            /s/ Beth Mazor
 
    By: Beth Mazor
Title: V.P.                         ACCT# 611- George Putnam
The George Putnam Fund of Boston by Putnam Investment Management, LLC

    /s/ Suzanne Deshaies
 
    Name: Suzanne Deshaies
Title: Vice President                         ACCT# 644- Income Fund
PUTNAM FUNDS TRUST,
on behalf of its series, PUTNAM INCOME FUND
by Putnam Investment Management, LLC

    /s/ Suzanne Deshaies
 
    Name: Suzanne Deshaies
Title: Vice President                         PUTNAM DIVERSIFIED INCOME TRUST
(CAYMAN) MASTER FUND
By The Putnam Advisory Company, LLC
 
            /s/ Angela Patel
 
    Name: Angela Patel
Title: Vice President                         The Putnam Advisory Company, LLC
on behalf of Putnam
Global Funds - Putnam Worldwide Income Fund               /s/ Lauren Silk
 
    Name: Lauren Silk
Title: Vice President                         PUTNAM PREMIER INCOME TRUST
 
       
 
  /s/ Beth Mazor
 
   
 
  By: Beth Mazor
Title: V.P.

 



--------------------------------------------------------------------------------



 



              Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                PUTNAM MASTER INTERMEDIATE INCOME TRUST
 
       
 
  /s/ Beth Mazor    
 
       
 
  By: Beth Mazor    
 
  Title: V.P.                             Putnam Variable Trust — Putnam VT
Global Asset Allocation Fund
by Putnam Investment Management, LLC
 
       
 
  /s/ Lauren Silk    
 
       
 
  Name: Lauren Silk
Title: Vice President                    
 
  PUTNAM DIVERSIFIED INCOME TRUST    
 
       
 
  /s/ Beth Mazor
 
By: Beth Mazor    
 
  Title: V.P.                        
 
  PUTNAM VARIABLE TRUST - PVT    
 
  DIVERSIFIED INCOME FUND    
 
       
 
  /s/ Beth Mazor
 
By: Beth Mazor    
 
  Title: V.P.                        
 
  PUTNAM FUNDS TRUST,
on behalf of its series, PUTNAM GLOBAL INCOME TRUST
by Putnam Investment Management, LLC
 
       
 
  /s/ Suzanne Deshaies
 
Name: Suzanne Deshaies
Title: Vice President                    
 
  THE PUTNAM ADVISORY
COMPANY, LLC ON BEHALF OF IG
PUTNAM HIGH YIELD INCOME FUND
 
       
 
  /s/ Suzanne Deshaies
 
Name: Suzanne Deshaies
Title: Vice President

 



--------------------------------------------------------------------------------



 



 
Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
 
ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.
 

  By:  ARES ENHANCED LOAN MANAGEMENT IR, L.P., as Portfolio Manager

 

  By:  Ares Enhanced Loan IR GP, LLC, as its General Partner

 
By: Ares Management LLC, as its Manager
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
ARES ENHANCED LOAN INVESTMENT STRATEGY IR-B LTD.
 

  By:  ARES ENHANCED LOAN MANAGEMENT IR-B, L.P., as Portfolio Manager

 

  By:  Ares Enhanced Loan IR-B GP, LLC, as its General Partner

 
By: Ares Management LLC, as its Manager
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
ARES XI CLO Ltd.
 
By: ARES CLO MANAGEMENT XI, L.P.
 
By: ARES CLO GP XI, LLC, ITS GENERAL PARTNER
 
By: ARES MANAGEMENT LLC, ITS MANAGER
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:

 



--------------------------------------------------------------------------------



 



Ares X CLO Ltd.
 

  By:  Ares CLO Management X, L.P.,

Investment Manager
 

  By:  Ares CLO GP X, LLC,

Its General Partner
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
Ares VR CLO Ltd.
 

  By:  Ares CLO Management VR, L.P.,

Investment Manager
 

  By:  Ares CLO GP VR, LLC,

Its General Partner
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
Ares VIR CLO Ltd.
 

  By:  Ares CLO Management VIR, L.P.,

Investment Manager
 

  By:  Ares CLO GP VIR, LLC,

Its General Partner
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:

 



--------------------------------------------------------------------------------



 



Ares VII CLO Ltd.
 

  By:  Ares CLO Management VII, L.P.,

Investment Manager
 

  By:  Ares CLO GP VII, LLC,

Its General Partner
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
Ares VIII CLO Ltd.
 

  By:  Ares CLO Management VIII, L.P.,

Investment Manager
 

  By:  Ares CLO GP VIII, LLC,

Its General Partner
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
Ares IX CLO Ltd.
 

  By:  Ares CLO Management IX, L.P.,

Investment Manager
 

  By:  Ares CLO GP IX, LLC,

Its General Partner
 

  By:  Ares Management LLC,

Its Managing Member
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:

 



--------------------------------------------------------------------------------



 



CONFLUENT 2 LIMITED
By: Ares Private Account Management I, L.P., as Sub-Manager
 

  By:  Ares Private Account Management I GP, LLC, as General Partner

 
By: Ares Management LLC, as Manager
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:
 
Global Loan Opportunity Fund B.V.
 
By: Ares Management Limited, its Portfolio Manager
 

  By:  /s/ [ILLEGIBLE]


Name:
Title:

 



--------------------------------------------------------------------------------



 



                              Signature page to Second Amendment and Waiver
dated as of March 17, 2009 to the Lear Corporation Amended and Restated Credit
and Guarantee Agreement, dated as of April 25, 2006    
 
                        Waveland — INGOTS, LTD.         By:       Pacific
Investment Management Company LLC,
as its Investment Advisor    
 
                   
 
          By:   /s/ Arthur Y.D. Ong
 
Arthur Y.D. Ong    
 
              Executive Vice President    
 
                        Loan Funding III LLC         By:       Pacific
Investment Management Company LLC,
as its Investment Advisor    
 
                   
 
          By:   /s/ Arthur Y.D. Ong    
 
             
 
Arthur Y.D. Ong    
 
              Executive Vice President    
 
                        Southport CLO, Limited         By:       Pacific
Investment Management Company LLC,
as its Investment Advisor    
 
                   
 
          By:   /s/ Arthur Y.D. Ong    
 
             
 
Arthur Y.D. Ong    
 
              Executive Vice President    
 
                        Fairway Loan Funding Company         By:       Pacific
Investment Management Company LLC,
as its Investment Advisor    
 
                   
 
          By:   /s/ Arthur Y.D. Ong    
 
             
 
Arthur Y.D. Ong    
 
              Executive Vice President    
 
                        Mayport CLO Ltd.         By:       Pacific Investment
Management Company LLC,
as its Investment Advisor    
 
                   
 
          By:   /s/ Arthur Y.D. Ong    
 
             
 
Arthur Y.D. Ong    
 
              Executive Vice President                            

THE ROYAL BANK OF SCOTLAND PLC
        By:       /s/ Jack Lonker
 
Name: Jack Lonker 
Title: Senior Vice President 

 



--------------------------------------------------------------------------------



 





            Signature page to Second Amendment and Waiver dated as of March 17,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006



Fifth Third Bank
      By:   /s/ Michael Blackburn         Name:   Michael Blackburn        
Title:   Vice President                          MARLBOROUGH STREET CLO, LTD.,  
 
 
              By its Collateral Manager, Massachusetts Financial Services
Company (MLX)    
 
              By:   /s/ David J. Colby        As authorized representative and
not individually                    
 
[ILLEGIBLE]               (Name of Lender)    
 
           
 
By: /s/ THOMAS FLANNERY    
 
 
 
Name: THOMAS FLANNERY    
 
  Title: AUTHORIZED SIGNATORY                        
 
[ILLEGIBLE]               (Name of Lender)    
 
           
 
By: /s/ THOMAS FLANNERY    
 
 
 
Name: THOMAS FLANNERY    
 
  Title: AUTHORIZED SIGNATORY                           Avery Point CLO, Limited
      By: Sankaty Advisors, LLC       as Collateral Manager    
 
            By:   /s/ Alan K. Halfenger        Name: Alan K. Halfenger    
 
  Title: Chief Compliance Officer    
 
            Assistant Secretary                           Sankaty Advisors, LLC
as Collateral Manager for Castle Hill I -
INGOTS, Ltd., as Term Lender
 
              By:   /s/ Alan K. Halfenger        Name:   Alan K. Halfenger      
Title: Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
           
 
      Sankaty Advisors, LLC as Collateral    
 
      Manager for Loan Funding XI LLC,    
 
      As Term Lender    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer    
 
                Assistant Secretary    
 
           
 
           
 
      Chatham Light II CLO, Limited, by    
 
      Sankaty Advisors LLC, as Collateral    
 
      Manager    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer    
 
                Assistant Secretary                        
 
      Katonah III, Ltd. by Sankaty    
 
      Advisors LLC as Sub-Advisors    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer    
 
                Assistant Secretary                        
 
      Katonah IV, Ltd. by Sankaty    
 
      Advisors, LLC as Sub-Advisors    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer    
 
                Assistant Secretary                        
 
      Sankaty Advisors, LLC as Collateral
Manager for Race Point CLO,
Limited, as Term Lender              
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer    
 
                Assistant Secretary                        
 
      Sankaty Advisors, LLC as Collateral
Manager for Race Point II CLO,
Limited, as Term Lender              
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer    
 
                Assistant Secretary    

 



--------------------------------------------------------------------------------



 





         

Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
Sankaty Advisors, LLC as Collateral
Manager for Race Point III CLO,
Limited, as Term Lender

                  By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger 
      Title:   Chief Compliance Officer
Assistant Secretary                       

Race Point IV CLO, Ltd
By: Sankaty Advisors, LLC
as Collateral Manager

                  By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger 
      Title:   Chief Compliance Officer
Assistant Secretary                       

Sankaty High Yield Partners II, L.P.

                  By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger 
      Title:   Chief Compliance Officer
Assistant Secretary                       

Sankaty High Yield Partners III, L.P.

                  By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger 
      Title:   Chief Compliance Officer
Assistant Secretary                       

SSS Funding II
By: Sankaty Advisors, LLC
as Collateral Manager

                  By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger 
      Title:   Chief Compliance Officer
Assistant Secretary                       

         
 
          Carlyle High Yield Partners VIII, Ltd.
 
(Name of Lender)             By:  /s/ Glori Holzman Graziano         Name: Glori
Holzman Graziano        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         
 
Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006  
 
          Carlyle High Yield Partners VII, Ltd.
 
(Name of Lender)               By:  /s/ Glori Holzman Graziano         Name:
Glori Holzman Graziano        Title:   Managing Director                       
 
          Carlyle High Yield Partners VII, Ltd.
 
(Name of Lender)               By:  /s/ Glori Holzman Graziano         Name:
Glori Holzman Graziano        Title:   Managing Director                       
 
          Carlyle High Yield Partners VI, Ltd.
 
(Name of Lender)               By:  /s/ Glori Holzman Graziano         Name:
Glori Holzman Graziano        Title:   Managing Director                       
 
          Carlyle High Yield Partners X, Ltd.
 
(Name of Lender)               By:  /s/ Glori Holzman Graziano         Name:
Glori Holzman Graziano        Title:   Managing Director                       
 
          Carlyle High Yield Partners IV, Ltd.
 
(Name of Lender)         By:  /s/ Glori Holzman Graziano         Name: Glori
Holzman Graziano        Title:   Managing Director                       
 
          Carlyle High Yield Partners IX, Ltd.
 
(Name of Lender)         By:  /s/ Glori Holzman Graziano         Name: Glori
Holzman Graziano        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

         
 
Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006  
 
          Carlyle High Yield Partners 2008-I, Ltd.
 
(Name of Lender)         By:  /s/ Glori Holzman Graziano         Name: Glori
Holzman Graziano        Title:   Managing Director                       
 
          Carlyle Credit Partners Financing I, Ltd.
 
(Name of Lender)    

            By:  /s/ Glori Holzman Graziano         Name: Glori Holzman
Graziano        Title:   Managing Director                       
 
Blackport Capital Fund Ltd.
 
(Name of Lender)         By: Blackstone Distressed Securities Advisors L.P.,
its Investment Manager           By:  /s/ George Fan         Name:  George Fan 
      Title:    Attorney-In-Fact                       

RIVERSOURCE VARIABLE PORTFOLIO - INCOME OPPORTUNITIES FUND,
A SERIES OF RIVERSOURCE VARIABLE SERIES TRUST

                  By:   /s/ Timothy J. Masek         Name:   Timothy J. Masek   
    Title:   Assistant Vice President   

RIVERSOURCE HIGH YIELD BOND FUND,
A SERIES OF RIVERSOURCE HIGH YIELD INCOME SERIES, INC.

                  By:   /s/ Timothy J. Masek         Name:   Timothy J. Masek   
    Title:   Assistant Vice President   

RIVERSOURCE VARIABLE PORTFOLIO - HIGH YIELD BOND FUND,
A SERIES OF RIVERSOURCE VARIABLE SERIES TRUST

                  By:   /s/ Timothy J. Masek         Name:   Timothy J. Masek   
    Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

         
 
Signature page to Second Amendment and Waiver dated
as of March 17, 2009 to the Lear Corporation Amended and Restated Credit and
Guarantee Agreement, dated as of April 25, 2006  
 
    Black Diamond International Funding, Ltd.
    By: BDCM Fund Adviser, L.L.C.
    As Its Collateral Manager  
 
 
(Name of Lender)               By:   /s/ Stephen H. Deckoff         Name:
Stephen H. Deckoff         Title:   Managing Principal                       
 
BLACK DIAMOND CLO 2006-1 (CAYMAN), Ltd.
By: Black Diamond CLO 2006-1 Adviser, L.L.C.
As Its Collateral Manager  
 
 
(Name of Lender)               By:   /s/ Stephen H. Deckoff         Name:
Stephen H. Deckoff         Title:   Managing Principal                       
 
BLACK DIAMOND CLO 2005-2 Ltd.
By: Black Diamond CLO 2005-2 Adviser, L.L.C.,
As Its Collateral Manager  
 
 
(Name of Lender)               By:   /s/ Stephen H. Deckoff         Name:
Stephen H. Deckoff         Title:   Managing Principal                       
 
BLACK DIAMOND CLO 2005-1 Ltd.
By: Black Diamond CLO 2005-1 Adviser, L.L.C.,
As Its Collateral Manager  
 
 
(Name of Lender)               By:   /s/ Stephen H. Deckoff         Name:
Stephen H. Deckoff         Title:   Managing Principal                       

The Hartford Mutual Funds, Inc., on behalf of The
Hartford Floating Rate Fund
By: Hartford Investment Management Company, its Sub-advisor

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino  
      Title:   Senior Vice President     

         
 
  Hartford Series Fund, Inc., on behalf of Hartford
High Yield HLS Fund    
 
       
 
  By: Hartford Investment Management
Company, Its Sub-advisor    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

         
 
  The Hartford Mutual Funds, Inc., on behalf of The Hartford High
Yield Fund    
 
       
 
  By: Hartford Investment Management
Company, Its Sub-advisor    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  Hartford Life and Accident Insurance Company    
 
       
 
  By: Hartford Investment Management Company
Its Agent and Attorney-in-Fact    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  The Hartford Mutual Funds, Inc., on behalf of
The Hartford Strategic Income Fund    
 
       
 
  By: Hartford Investment Management Company
Its Investment Manager    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  Hartford Institutional Trust, on behalf of its Floating Rate Bank Loan Series,
as Assignee    
 
       
 
  By: Hartford Investment Management Company, its Investment Manager    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  Hartford Series Fund, Inc., on behalf of
Hartford Total Return Bond HLS Fund
By Hartford Investment Management Company,
its Subadvisor    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  The Hartford Mutual Funds, Inc., on behalf of
The Hartford Income Fund
By Hartford Investment Management Company,
its Subadvisor    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

         
 
  The Hartford Mutual Funds, Inc., on behalf of
The Hartford Total Return Bond Fund
By Hartford Investment Management Company,
its Subadvisor    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  State Board of Administration of Florida    

    By:   Hartford Investment Management Company,
its Investment Manager  

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  The Investment and Administrative Committee of
The Walt Disney Company Sponsored Qualified Benefit
Plans and Key Employees Deferred Compensation and
Retirement Plan    
 
       
 
  By: Hartford Investment Management Company
Its Investment Manager    

                  By:   /s/ Francesco Ossino         Name:   Francesco Ossino   
    Title:   Senior Vice President                       

         
 
  UBS Loan Finance LLC    
 
  (Name of Lender)    

                  By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director              By:   /s/ April Varner-Nanton        
Name:   April Varner-Nanton        Title:   Director     

 



--------------------------------------------------------------------------------



 



Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

             
 
      Apidos CDO I                   By Apidos Capital Management, LLC its
investment adviser.    
 
           
 
  By:   /s/ Gretchen Bergstresser
 
Name: Gretchen Bergstresser    
 
      Title: Managing Director    
 
           
 
      Apidos CDO II                   By Apidos Capital Management, LLC its
investment adviser.    
 
           
 
  By:   /s/ Gretchen Bergstresser
 
Name: Gretchen Bergstresser    
 
      Title: Managing Director    
 
           
 
      Apidos CDO III                   By Apidos Capital Management, LLC its
investment adviser.    
 
           
 
  By:   /s/ Gretchen Bergstresser
 
Name: Gretchen Bergstresser    
 
      Title: Managing Director    
 
           
 
      Apidos CDO IV                   By Apidos Capital Management, LLC its
investment adviser.    
 
           
 
  By:   /s/ Gretchen Bergstresser
 
Name: Gretchen Bergstresser    
 
      Title: Managing Director    
 
           
 
      Apidos CDO V                   By Apidos Capital Management, LLC its
investment adviser.    
 
           
 
  By:   /s/ Gretchen Bergstresser
 
Name: Gretchen Bergstresser    
 
      Title: Managing Director    
 
           
 
      Apidos Quattro CDO                   By Apidos Capital Management, LLC its
investment adviser.    
 
           
 
  By:   /s/ Gretchen Bergstresser
 
Name: Gretchen Bergstresser    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            KKR FINANCIAL CLO 2006-1, LTD.
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki        Title:  
Authorized Signatory                  KKR FINANCIAL CLO 2007-1, LTD.
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki        Title:  
Authorized Signatory                  KKR FINANCIAL CLO 2005-1, LTD.
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki       Title:  
Authorized Signatory                  KKR FINANCIAL CLO 2007-A, LTD.
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki       Title:  
Authorized Signatory                  KKR FINANCIAL CLO 2005-2, LTD.
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki       Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



Signature page to Second Amendment and Waiver dated as of March 17, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

            OREGON PUBLIC EMPLOYEES RETIREMENT FUND
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki       Title:  
Authorized Signatory                          WAYZATA FUNDING LLC
      By:   /s/ Sue Wawrzeycki         Name:   Sue Wawrzeycki       Title:  
Authorized Signatory                          WELLS FARGO BANK, N.A.
 
(Name of Lender)    

                  By:   /s/ Peta Swidler         Name:   PETA SWIDLER       
Title:   SENIOR VICE PRESIDENT                          MSIM Peconic Bay, Ltd.
By: Morgan Stanley Investment Management Inc. as Collateral Manager    

                  By:   /s/ ROBERT DROBNY         Name:   ROBERT DROBNY       
Title:   Executive Director                          Confluent 3 Limited
By: Morgan Stanley Investment Management Inc.
as Investment Manager    

                  By:   /s/ ROBERT DROBNY         Name:   ROBERT DROBNY       
Title:   Executive Director                          Morgan Stanley Prime Income
Trust
      By:   /s/ ROBERT DROBNY         Name:   ROBERT DROBNY        Title:  
Executive Director                          Zodiac Fund — Morgan Stanley US
Senior Loan Fund
By: Morgan Stanley Investment Management Inc. as Investment Manager    

                  By:   /s/ ROBERT DROBNY         Name:   ROBERT DROBNY       
Title:   Executive Director   

 



--------------------------------------------------------------------------------



 



                      Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006


   
 
                    QUALCOMM Global Trading, Inc.         By:   Morgan Stanley
Investment Management Inc.
as Investment Manager    
 
                    By:   /s/ Robert Drobny                  
 
      Name:   Robert Drobny    
 
      Title:   Executive Director    

                 
 
                    Genesis CLO 2007 - 1 Ltd.         (Name of Lender)        
By:
Its:   One Hill Partners LLC
Investment Advisor    
 
                    By:   /s/ Claude A. Baum                  
 
      Name:   Claude A. Baum, Esq.    
 
      Title:   General Counsel    
 
          One Hill Partners LLC    

                 
 
                    National City Bank    
 
                    By:   /s/ Michael Kell                  
 
      Name:   Michael Kell    
 
      Title:   Vice President    

                 
 
                    Fraser Sullivan CLO I Ltd.         By: Fraser Sullivan
Investment Management, LLC, as
Collateral Manager    
 
                    By:   /s/ John W. Fraser                  
 
      Name:   John W. Fraser    
 
      Title:   Managing Partner    

                 
 
                    Fraser Sullivan CLO II Ltd.         By: Fraser Sullivan
Investment Management, LLC, as
Collateral Manager    
 
                    By:   /s/ John W. Fraser                  
 
      Name:   John W. Fraser    
 
      Title:   Managing Partner    

                 
 
                    WIND RIVER CLO I LTD.         By:   McDonnell Investment
Management, LLC, as Manager    
 
                    By:   /s/ Kathleen A. Zarn                  
 
      Name:   Kathleen A. Zarn    
 
      Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                      Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                    WIND RIVER CLO II – TATE INVESTORS, LTD.         By:  
McDonnell Investment Management, LLC, as Manager    
 
                    By:   /s/ Kathleen A. Zarn                  
 
      Name:   Kathleen A. Zarn    
 
      Title:   Vice President                             GANNETT PEAK CLO I,
LTD.         By:   McDonnell Investment Management LLC,
as Investment Manager    
 
                    By:   /s/ Kathleen A. Zarn                  
 
      Name:   Kathleen A. Zarn    
 
      Title:   Vice President                             THE BANK OF NEW YORK
MELLON                   (Name of Lender)    
 
                    By:   /s/ Edward J. DeSalvio                  
 
      Name:   EDWARD J. DeSALVIO    
 
      Title:   VICE PRESIDENT                             JRG Reinsurance
Company, Ltd.         By:   Angelo, Gordon & Co., L.P.
as Investment Manager         (Name of Lender)    
 
                    By:   /s/ Bradley Pattelli                  
 
      Name:   BRADLEY PATTELLI    
 
      Title:   MANAGING DIRECTOR                             NORTHWOODS CAPITAL
IV, LIMITED         By:   ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER         (Name of Lender)    
 
                    By:   /s/ Bradley Pattelli                  
 
      Name:   BRADLEY PATTELLI    
 
      Title:   MANAGING DIRECTOR                             NORTHWOODS CAPITAL
V, LIMITED         BY:   ANGELO, GORDON & CO., L.P.
AS COLLATERAL MANAGER         (Name of Lender)    
 
                    By:   /s/ Bradley Pattelli                  
 
      Name:   BRADLEY PATTELLI    
 
      Title:   MANAGING DIRECTOR    

 



--------------------------------------------------------------------------------



 



                      Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
               
 
                    NORTHWOODS CAPITAL VI, LIMITED         BY:   ANGELO, GORDON
& CO., L.P.
AS COLLATERAL MANAGER         (Name of Lender)    
 
                    By:   /s/ Bradley Pattelli                  
 
      Name:   BRADLEY PATTELLI    
 
      Title:   MANAGING DIRECTOR                             NORTHWOODS CAPITAL
VII, LIMITED         BY:   ANGELO, GORDON & CO., L.P.
AS COLLATERAL MANAGER         (Name of Lender)    
 
                    By:   /s/ Bradley Pattelli                  
 
      Name:   BRADLEY PATTELLI    
 
      Title:   MANAGING DIRECTOR                             NORTHWOODS CAPITAL
VIII LIMITED         BY:   ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER         (Name of Lender)    
 
                    By:   /s/ Bradley Pattelli                  
 
      Name:   BRADLEY PATTELLI    
 
      Title:   MANAGING DIRECTOR                             BLUEMOUNTAIN CLO II
LTD.         By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,
its collateral manager    
 
                    By:   /s/ Glenn Mueller                  
 
      Name:   Glenn Mueller    
 
      Title:   Associate                             BLUEMOUNTAIN CLO III LTD.  
      By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,
its collateral manager    
 
                    By:   /s/ Glenn Mueller                  
 
      Name:   Glenn Mueller    
 
      Title:   Associate                             Floating Rate Senior Loan
Funding I LLC
By: Golub Capital Management LLC, as Collateral
Manager
 
                By:   /s/ Cora M. Gallagher
 
        Name: Cora M. Gallagher     Title: Authorized Signatory                
   
 
  By:   Callidus Debt Partners CLO Fund II, Ltd.
      By: Its Collateral Manager,
Callidus Capital Management, LLC    
 
                (Name of Lender)    
 
           
 
  By:   /s/ Ira Ginsburg
 
     
 
Name: Ira Ginsburg
Title: Principal

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
 
                By: Callidus Debt Partners CLO Fund IV Ltd.
By: Its Collateral Manager,
Callidus Capital Management, LLC.
 
                (Name of Lender)    
 
           
 
  By:   /s/ Ira Ginsburg    
 
     
 
Name: Ira Ginsburg    
 
      Title: Principal                             By: Callidus Debt Partners
CLO Fund V, Ltd.
By: Its Collateral Manager
Callidus Capital Management, LLC
 
                (Name of Lender)    
 
           
 
  By:   /s/ Ira Ginsburg
 
Name: Ira Ginsburg    
 
      Title: Principal                             By: Callidus Debt Partners
CLO Fund VI, Ltd.
By: Its Collateral Manager
Callidus Capital Management, LLC
 
                (Name of Lender)    
 
           
 
  By:   /s/ Ira Ginsburg
 
Name: Ira Ginsburg    
 
      Title: Principal                             Swiss ReFinancial Products
Corp.     (Name of Lender)
 
           
 
  By:   /s/ Gloria Gonzalez
 
Name: Gloria Gonzalez    
 
      Title: Authorized Signatory                             LANDMARK II CDO
Limited
 
           
 
  By:   Aladdin Capital Management, as a Lender
 
   
 
           
 
  By:   /s/ James Bragg
 
Name: James Bragg    
 
      Title: Designated Signatory                             GREYROCK CDO
Limited
 
           
 
  By:   Aladdin Capital Management, as a Lender
 
   
 
           
 
  By:   /s/ James Bragg
 
Name: James Bragg    
 
      Title: Designated Signatory                             LANDMARK VII CDO
Limited
 
           
 
  By:   Aladdin Capital Management, as a Lender
 
   
 
           
 
  By:   /s/ James Bragg
 
Name: James Bragg    
 
      Title: Designated Signatory                             LANDMARK VIII CLO
Limited
 
           
 
  By:   Aladdin Capital Management, as a Lender
 
   
 
           
 
  By:   /s/ James Bragg
 
Name: James Bragg    
 
      Title: Designated Signatory    

 



--------------------------------------------------------------------------------



 



         

            Signature page to Second Amendment and Waiver dated as of March 17,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

VICTORIA FALLS CLO, LTD.
      By:   /s/ Bradley K. Bryan        Name:   Bradley K. Bryan        
Title:   Senior Vice President        SUMMIT LAKE CLO, LTD.
      By:   /s/ Bradley K. Bryan        Name:   Bradley K. Bryan        
Title:   Senior Vice President        DIAMOND LAKE CLO, LTD.
      By:   /s/ Bradley K. Bryan         Name:   Bradley K. Bryan        
Title:   Senior Vice President        CLEAR LAKE CLO, LTD.
      By:   /s/ Bradley K. Bryan        Name:   Bradley K. Bryan        
Title:   Senior Vice President        ST. JAMES RIVER CLO, LTD.
      By:   /s/ Bradley K. Bryan        Name:   Bradley K. Bryan        
Title:   Senior Vice President                          JPMorgan High Yield Bond
Fund
(Name of Lender)
      By:   /s/ James E. Gibson         Name:   James E. Gibson       Title:  
Managing Director                         
 
Freeport Loan Trust 2006-1
      By:   /s/ Donald T Bobbs         Name:   Donald T Bobbs         Title:  
Vice President                          CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
  By:   /s/ Shaneen Malik         Name:   Shaneen Malik         Title:   Vice
President        By:   /s/ Christopher Reo Day         Name:   CHRISTOPHER REO
DAY         Title:   ASSOCIATE                          CHGO Loan Funding Ltd.

By: Chicago Fundamental Investment Partners, LLC, as
       Collateral Manager, as a Lender
      By:   /s/ Steven J. Novatney         Name:   Steven J. Novatney       
Title:   General Counsel & CCO   

 



--------------------------------------------------------------------------------



 



         

            Signature page to Second Amendment and Waiver dated as of March 17,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

CFIP MASTER FUND, LTD.

By: Chicago Fundamental Investment Partners, LLC, its
       Investment Manager, as a Lender
      By:   /s/ Steven J. Novatney         Name:   Steven J. Novatney        
Title:   General Counsel & CCO                STYX PARTNERS, L.P.

By: Styx Associates LLC,
its General Partner
      By:   /s/ Kevin Genda         Name:   Kevin Genda       Title:   Senior
Managing Director                NAVIGATOR CDO 2003, LTD., as a Lender

By: GE Asset Management Inc., as Collateral Manager
      By:   /s/ John Campos         Name:   John Campos         Title:  
Authorized Signatory        NAVIGATOR CDO 2004, LTD., as a Lender

By: GE Asset Management Inc., as Collateral Manager
      By:   /s/ John Campos         Name:   John Campos        Title:  
Authorized Signatory        NAVIGATOR CDO 2005, LTD., as a Lender

By: GE Asset Management Inc., as Collateral Manager
      By:   /s/ John Campos         Name:   John Campos         Title:  
Authorized Signatory        GENERAL ELECTRIC PENSION TRUST, as a Lender

By: GE Asset Management Inc., as Collateral Manager

    By:   /s/ John Campos         Name:   John Campos         Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



                      Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006               OAK HILL CREDIT PARTNERS II,
LIMITED, as a
Lender   OAK HILL CREDIT PARTNERS III, LIMITED, as a
Lender               By: Oak Hill CLO Management II, LLC
As Investment Manager   By: Oak Hill CLO Management III, LLC
As Investment Manager              
By:
  /s/ Scott D. Krase   By:   /s/ Scott D. Krase
 
           
Name:
  Scott D. Krase   Name:   Scott D. Krase
Title:
  Authorized Person   Title:   Authorized Person               OAK HILL CREDIT
PARTNERS IV, LIMITED, as a
Lender   OAK HILL CREDIT PARTNERS V, LIMITED,
as a Lender               By: Oak Hill CLO Management IV, LLC
As Investment Manager   By: Oak Hill Advisors, L.P.
As Portfolio Manager              
By:
  /s/ Scott D. Krase   By:   /s/ Scott D. Krase
 
           
Name:
  Scott D. Krase   Name:   Scott D. Krase
Title:
  Authorized Person   Title:   Authorized Person               OAK HILL CREDIT
OPPORTUNITIES FINANCING, LTD.,
as a Lender   Stichting Bedrijfstakpensioenfonds Voor de Metalektro, as a Lender

By: Oak Hill Advisor, L.P.
As Investment Manager              
By:
  /s/ Scott D. Krase   By:   /s/ Scott D. Krase
 
           
Name:
  Scott D. Krase   Name:   Scott D. Krase
Title:
  Authorized Person   Title:   Authorized Person               OHA PARK AVENUE
CLO I, LTD., as a Lender   GMAM GROUP PENSION TRUST I,
as a Lender               By: Oak Hill Advisor, L.P.
As Investment Manager L.P.   By: STATE STREET BANK AND TRUST
COMPANY, solely as Trustee
             
By:
  /s/ Scott D. Krase   By:   /s/ Timothy Norton
 
           
Name:
  Scott D. Krase   Name:   Timothy Norton
Title:
  Authorized Person   Title:   Officer

 



--------------------------------------------------------------------------------



 



            Signature page to Second Amendment and Waiver dated as of March 17,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

Golden Knight II CLO, Ltd.
 
(Name of Lender)
        By:   /s/ Elizabeth O. Maclean         Name:   Elizabeth O. Maclean    
  Title:   PORTFOLIO MANAGER            LORD ABBETT & CO. LLC
AS COLLATERAL MANAGER                         Lord Abbett Investment Trust -
Lord Abbett Floating Rate Fund
 
(Name of Lender)
      By:   /s/ Elizabeth O. Maclean         Name:   Elizabeth O. Maclean      
Title:   PORTFOLIO MANAGER                          SILVERADO CLO 2006-II
LIMITED
By: New York Life Investment Management LLC,
       As Portfolio Manager and Attorney-in-Fact
            By:   /s/ F. David Melka         Name:   F. David Melka        
Title:   Director                          Bank of China, New York Branch
 
(Name of Lender)
      By:   /s/ Richard Bradspies         Name:   Richard Bradspies        
Title:   Deputy General Manager                          JASPER FUNDING
 
(Name of Lender)
      By:   /s/ ARLENE ARELLANO         Name:   ARLENE ARELLANO        Title:  
AUTHORIZED SIGNATORY                          CITIBANK, N.A.
 
(Name of Lender)
      By:   /s/ Wayne Beckmann         Name:   WAYNE BECKMANN        Title:  
Managing Director — Citibank, N.A.
Global Autos and Industrials Dept.
388 Greenwich Street/23rd Fl.
Ph: 212-816-5566                         CONTINENTAL CASUALTY COMPANY
      By:   /s/ Marilou R. McGirr         Name:   Marilou R. McGirr      
Title:   Vice President and Assistant Treasurer        Approved by
Law Dept.
      By:   MPL         Date: 3-16-09           

 



--------------------------------------------------------------------------------



 



         

            Signature page to Second Amendment and Waiver dated as of March 17,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

WhiteHorse I, LTD
WhiteHorse IV, LTD

By: WhiteHorse Capital Partners, L.P.
As Collateral Manager
      By:   /s/ Ethan Underwood         Name:   Ethan Underwood         Title:  
Portfolio Manager                          Icahn Partners LP
 
(Name of Lender)
      By:   /s/ Keith Cozza         Name:   Keith Cozza        Title:   Chief
Compliance Officer                          Icahn Partners Master Fund LP
 
(Name of Lender)
      By:   /s/ Keith Cozza         Name:   Keith Cozza        Title:   Chief
Compliance Officer                          Icahn Partners Master Fund II L.P.
 
(Name of Lender)
      By:   /s/ Keith Cozza         Name:   Keith Cozza         Title:   Chief
Compliance Officer                          Icahn Partners Master Fund III L.P.
 
(Name of Lender)
      By:   /s/ Keith Cozza         Name:   Keith Cozza        Title:   Chief
Compliance Officer                          SILVERADO CLO 2006-I LIMITED
By: Wells Capital Management as Portfolio Manager
 
(Name of Lender)
      By:   /s/ Zachary Tyler         Name:   Zachary Tyler         Tittle:
Authorized Signatory                          The Bank of Nova Scotia


 
      By:   /s/ J.F. Todd        Name:   J.F. Todd       Title:   Managing
Director                         Nuveen Floating Rate Income Opportunity Fund
 
(Name of Lender)
By: Symphony Asset Management, LLC             By:   /s/ Gunther Stein        
Name:   Gunther Stein,       Title:   Director Fixed Income  

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                Symphony CLO I                   (Name of Lender)         By:
Symphony Asset Management, LLC    
 
           
 
  By:   /s/ Gunther Stein    
 
     
 
Name: Gunther Stein,    
 
      Title: Director Fixed Income    
 
               
 
                Symphony CLO II                   (Name of Lender)         By:
Symphony Asset Management, LLC    
 
           
 
  By:   /s/ Gunther Stein    
 
     
 
Name: Gunther Stein,    
 
      Title: Ditector Fixed Income    
 
               
 
                BALTIC FUNDING LLC                   (Name of Lender)    
 
           
 
  By:   /s/ Tara E. Kenny    
 
     
 
Name: Tara E. Kenny    
 
      Title: Assistant Vice President    
 
               
 
                BALLANTYNE FUNDING LLC                   (Name of Lender)    
 
           
 
  By:   /s/ Tara E. Kenny    
 
     
 
Name: Tara E. Kenny    
 
      Title: Assistant Vice President    
 
               
 
                Commonwealth of Massachusetts Pension Reserves Investment
Management Board, by: Pyramis Global Advisors Trust Company, as Investment
Manager Under Power of Attorney    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ David Censorio    
 
     
 
Name: David Censorio    
 
      Title: VP    
 
               
 
                Pension Investment Committee of General Motors for General
Motors Employees Domestic Group Pension Trust, by: Pyramis Global Advisors Trust
Company, as Investment Manager Under Power of Attorney    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ David Censorio    
 
     
 
Name: David Censorio    
 
      Title: VP    
 
               
 
                General Motors Trust Bank, National Association, By: Pyramis
Global Advisors Trust Company, as Investment Manager Under Power of Attorney    
 
                          (Name of Lender)      
 
  By:   /s/ David Censorio    
 
     
 
Name: David Censorio    
 
      Title: VP    

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                Pyramis High Yield Commingled Pool, By: Pyramis Global Advisors
Trust Company, as trustee for Pyramis High Yield Commingled Pool    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ David Censorio    
 
     
 
Name: David Censorio    
 
      Title: VP                             Fidelity Advisor Series I: Fidelity
Advisor High Income Fund    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer                             Fidelity Central
Investment Portfolios LLC: Fidelity High Income Central Investment Portfolio 1  
 
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer                             Fidelity Summer
Street Trust: Fidelity Focused High
Income Fund    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer                             Fidelity Income
Fund: Fidelity Total Bond Fund    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer                             Fidelity Central
Investment Portfolios LLC: Fidelity Specialized High Income Central Investment
Portfolio    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer                             Variable Insurance
Products Fund V: Strategic Income
Portfolio    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer                             Fidelity Advisor
Series I: Fidelity Advisor High Income Advantage Fund    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Gary Ryan    
 
     
 
Name: Gary Ryan    
 
      Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                  Signature page to Second Amendment and Waiver dated as of
March 17, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                Taconic Capital Partners 1.5 L.P.         By: Taconic Capital
Advisors LP, Its Investment Advisor    
 
           
 
  By:   /s/ Jon Jachman    
 
     
 
Name: Jon Jachman    
 
      Title: Principal    
 
               
 
                Taconic Opportunity Fund L.P.         By: Taconic Capital
Advisors LP, Its Investment Advisor    
 
           
 
  By:   /s/ Jon Jachman    
 
     
 
Name: Jon Jachman    
 
      Title: Principal    
 
               
 
                Comerica Bank                   (Name of Lender)    
 
           
 
  By:   /s/ Dan M Roman    
 
     
 
Name: Dan M Roman    
 
      Title: Senior Vice President    
 
               
 
                          Commerzbank AG, New York and Grand Cayman Branches    
 
           
 
  By:   /s/ G. Rod McWalters    
 
     
 
Name: G. Rod McWalters    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Douglas Glickman    
 
     
 
Name: Douglas Glickman    
 
      Title: First Vice President    
 
               
 
                VENTURE III CDO LIMITED
By its investment advisor,
MJX Asset Management LLC    
 
                          (Name of Lender)    
 
           
 
  By:   Frederick H. Taylor    
 
     
 
Name: Frederick H. Taylor    
 
      Title: Managing Director    
 
               
 
                VENTURE IV CDO LIMITED
By its investment advisor,
MJX Asset Management LLC    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
     
 
Name: Frederick H. Taylor    
 
      Title: Managing Director    
 
               
 
                    VENTURE V CDO LIMITED

By its investment advisor,
MJX Asset Management LLC    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
  Name:  
 
Frederick H. Taylor    
 
  Title:   Managing Director    
 
               
 
                VENTURE VI CDO LIMITED
By its investment advisor,
MJX Asset Management LLC    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
     
 
Name: Frederick H. Taylor    
 
      Title: Managing Director    

 